IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION

DAVID HUNT,
Plaintiff,

V. Case No. 3:16-cv-335
COMMISSIONER OF SOCIAL JUDGE WALTER H. RICE
SECURITY,

Defendant.

 

DECISION AND ENTRY ADOPTING UNITED STATES MAGISTRATE
JUDGE'S REPORT AND RECOMMENDATIONS (DOC. #17):
SUSTAINING PLAINTIFF’S UNOPPOSED MOTION FOR ALLOWANCE
OF ATTORNEY FEES (DOC. #16); AWARDING $10,000 IN
ATTORNEY FEES; CASE TO REMAIN TERMINATED

 

Based on the reasoning and citations of authority set forth by United States
Magistrate Judge Michael J. Newman in his Report and Recommendations, Doc.
#17, as well as upon a thorough de novo review of this Court’s file and the
applicable law, the Court ADOPTS said judicial filing’ and SUSTAINS Plaintiff's
Unopposed Motion for Allowance of Attorney Fees, Doc. #16. Pursuant to 42

U.S.C. 8 406(b)(1), the Court awards Plaintiff’s counsel $10,000 in attorney fees.

 

' Although the parties were notified of their right to file Objections to the Report
and Recommendations, and of the consequences of failing to do so, no Objections
were filed within the time allotted.
This case is to remain terminated on the Court's docket.

?
Date: March 23, 2020 Lies Vi Jen.

 

WALTER H. RICE
UNITED STATES DISTRICT JUDGE
